IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,486



                    EX PARTE HENRY CHARLES MANN, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2001-436,193 IN THE 140th DISTRICT COURT
                         FROM LUBBOCK COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus.1 Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful restraint

and sentenced to forty years’ imprisonment. The Seventh Court of Appeals affirmed his conviction.

Mann v. State, No. 07-01-0231-CR (Tex. App.–Amarillo, delivered August 5, 2002, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel


       1
         This application was filed with the district clerk on July 30, 2004. However, it was not
received by this Court until January 7, 2011. The habeas record does not reflect the reason for
this delay.
                                                                                                     2

failed to timely notify Applicant that his conviction had been affirmed.

       The trial court has entered findings of fact and conclusions of law that, while appellate

counsel attempted to timely notify Applicant that his conviction had been affirmed, prison mail room

records reflect that no notice was ever received. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Seventh Court of Appeals in Cause No. 07-01-0231-CR that affirmed his conviction in Case No.

2001-436,193 from the 140th Judicial District Court of Lubbock County. Applicant shall file his

petition for discretionary review with the Seventh Court of Appeals within 30 days of the date on

which this Court’s mandate issues.



Delivered: February 2, 2011
Do not publish